DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 10, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10, 2020 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakaguchin (US 2005/0164547).

In regards to claim 1, Sakaguchin teaches a subsea wiring apparatus, comprising: a housing (cap (10)) having a cavity (inner portion of the cap (10), figure 1) extending from a first end to a second end (there are two ends of the cap (10)), the housing capable to withstand subsea pressures since it is waterproof (paragraph [0002]); an electrical connector (conductive sleeve (21)) arranged within the cavity (figure 4b), the electrical connector (21) receiving at least one conductor (25b), a separator (ribs (15) (all the ribs (15) combined)) extending at least partially into the cavity (figure 1), wherein the separator (15) receives the at least one conductor (25b) and directs the at least one conductor into a passage (space between the ribs (15)); and an isolating material (20) within the cavity (figure 4b), the isolating material (20) extending from the first end to the second end (figure 4b), wherein the isolating material (20) surrounds at least a portion of the at least one conductor (25b) and surrounds at least a portion of the electrical connector (21), to be capable of blocking fluid communication with the at least one conductor since it is waterproof (paragraph [0002]).

In regards to claim 2, Sakaguchin teaches the subsea wiring apparatus of claim 1, wherein the electric connector (21) is at least one of a crimp (crimped by sleeve (21); paragraph [0042]).

In regards to claim 3, Sakaguchin teaches the subsea wiring apparatus of claim 1, wherein the conductor (25b) forms at least a portion of a wire (25), the wire further comprising: insulation (25a) extending along at least a portion of the wire (25) positioned within the cavity (figure 4B).

claim 4, Sakaguchin the subsea wiring apparatus of claim 3, wherein the isolating material (20) is capable of blocking ingress of fluid between the conductor (25b) and the insulation (25a) since the isolating material (20) is positioned between the cable (25) and cavity of the housing (10).

In regards to claim 5, Sakaguchin teaches the subsea wiring apparatus of claim 1, wherein the separator (ribs 15) further comprises a plurality of passages (spaces between the ribs, where the wires (25b) are positioned), the plurality of passages separated by a plurality of walls (the four ribs (15)), the subsea wiring apparatus further comprising: a plurality of conductors (25b) positioned within a body (inner structure of (21) where wires (25b) are positioned) of the electrical connector (21), each conductor of the plurality of conductors (25) comprising a first end (right end of (25(b)) and a second end (left end of (25(a)), the respective second ends (left end of (25(a)) being arranged within the body (10) and the respective first ends (right end of (25(b)) being arranged within respective individual passages (opening between rib(s) (15)) of the plurality of passages (opening between rib(s) (15)).

In regards to claim 6, Sakaguchin teaches the subsea wiring apparatus of claim 1, wherein the isolating material (20) comprises an epoxy resin (paragraph [0047]).

In regards to claim 7, Sakaguchin teaches the subsea wiring apparatus of claim 1, wherein the separator (all the ribs (15) combined) is integrally formed with the housing (20, figure 1), further comprising: a plurality of extensions (15b) extending radially inward from the housing (20, figure 1), the extensions (15b) forming barriers between a plurality of passages (opening between rib(s) (15)).

Claim(s) 9, 10-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamel et al. (US 6,627,818).

In regards to claim 9, Kamel et al. teaches a subsea wiring apparatus, comprising: a housing (530) having an open first end (at opening end, figure 12) and a closed second end (closed end, figure 17); a plurality of wires (12, 16) extending into the housing (530), each wire of the plurality of wires (12,16) including a first wire end (right end of cables (12 and 16)) and a second wire end (left end of cables (12 and 16)); an electrical connector (20, 22) receiving a respective second wire end (exposed wires of cables 12 and 16) of each wire of the plurality of wires (12,16); a separator (portion of the housing (530) that includes the section of (552)) arranged at the first end of the housing (530), the separator (552) including a plurality of passages (passages in figure 17 that allows the cables (12, 16) to pass)), wherein at least a portion of each wire of the plurality of wires is arranged in a separate passage (figure 17) of the plurality of passages (figure 17); and an isolating material (510) within the housing (530), the isolating material (510) surrounding at least a portion of each wire (12,16)  and at least a portion of the electrical connector (20,22; figure 17).

In regards to claim 10, Kamel et al. teaches the subsea wiring apparatus of claim 9, wherein each wire of the plurality of wires (12, 16) includes insulation surrounding a conductor (figure 17 shows an outer later and an inner layer; Each cable 12, 16 has an elongated electrical conductor 12A, 16A and a surrounding insulator 12C, 16C (see FIG. 3)), the insulation being removed from the second wire end of each wire (figure 17).

In regards to claim 11, Kamel et al. teaches the subsea wiring apparatus of claim 10, wherein a composition of the isolating material (510) is selected at least in part on a composition of the insulation (figure 17).

claim 12, Kamel et al. teaches the subsea wiring apparatus of claim 10, wherein the isolating material (510) blocks ingress of fluid between the conductor and the insulation (The kit 100 may provide a reliable and consistent seal to protect the connection 10 from moisture, dirt, dust, corrosives and other harmful environmental substances. The kit 100 may provide such protection even when the connection assembly 101 is submerged in water or other fluid (column 4, lines 13-17).

In regards to claim 13, Kamel et al. teaches the subsea wiring apparatus of claim 9, wherein the electric connector is at least one of a crimp splice (crimp stud, column 7 line 31).

In regards to claim 14, Kamel et al. teaches the subsea wiring apparatus of claim 9, wherein the isolating material comprises at least one of a thermosetting plastic, a silicon rubber gel (silicone gel, column 5, line 21; thermosetting, column 5, line 33).

In regards to claim 15, Kamel et al. teaches the subsea wiring apparatus of claim 9, wherein the separator (552) is integrally formed into a body of the housing 530, figure 16).

In regards to claim 17, Kamel et al. teaches a method for forming a subsea wiring apparatus, comprising: inserting a plurality of wires (wires 12 and 16 ) into an electrical connector (20, 22); forming an electrical connection between the plurality of wires (12,16), via the electrical connector (20, 22); arranging the electrical connection within an internal cavity (hollow space inside of cap (530)) of a housing (530); and installing isolating material (510) within the internal cavity (hollow space inside of cap (530)) to surround at least a portion of the electrical connector (20,22; figure 17).

claim 18, Kamel et al. teaches the method of claim 17, further comprising: separating the plurality of wires, via a separator, arranged at an inlet of the housing.

In regards to claim 20, Kamel et al. teaches the method of claim 17, further comprising: selecting the isolating material (530) based at least in part on a composition of an insulated portion (of the plurality of wires (12, 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchin (US 2005/0164547) in view of Kamel et al. (US 6,627,818).

In regards to claim 8, Sakaguchin teaches the subsea wiring apparatus of claim 1, and a separator (15).
Sakaguchin does not teach the separator is an insert installed within the cavity.
Kamel et al. teaches the separator (separator insert (1080)) is an insert installed within the cavity (1030).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the wiring apparatus of Sakaguchin an insert separator as taught by Kamel et al. for adjustable positioning within housing (e.g. inserted (abstract)), making it possible to position the separator inside of the housing based on the users desired use of the cables.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Kamel et al. (US 6,627,818).

In regards to claim 16, the subsea wiring apparatus of claim 9, in one embodiment Kamel et al. teaches and a separator (552).
In the one embodiment Kamal et al. does not teach the separator is an insert installed within the cavity (1030).

In a different embodiment, Kamel et al. teaches the separator (separator insert (1080)) is an insert installed within the cavity (1030).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the wiring apparatus, a separator as taught by Kamel et al. for adjustable positioning within housing (e.g. inserted (abstract)), making it possible to position the separator inside of the housing based on the users desired use of the cables.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Kamel et al. (US 6,627,818) in view of Frey et al. (US 9,673,558).

In regards to claim 19, Kamel et al. teaches the method of claim 17.

Kamel et al. does not teach installing the subsea wiring apparatus to a subsea oil and gas component.
Frey et al. teaches installing the subsea wiring apparatus (motors share a cable via a splice, column 4, line 28-30) to a subsea oil and gas component (well for oil, gas or other fluids, column 3, lines 50-55).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the wiring apparatus of Kamel et al. in a subsea oil and gas component as taught by Frey et al.  since it was known in the art that these sorts of components are commonly in use of wire splice components to electrically connect different wiring devices to one another inside of the subsea oil and gas components.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-





/KRYSTAL ROBINSON/Examiner, Art Unit 2847